KNAPP, Circuit Judge
(dissenting). In the circumstances here disclosed I cannot agree that defendant was precluded from setting up the defense of assumed risk. Ross had been in the company’s employ for a number of years, and was fully aware that the statute in question, though observed elsewhere in the mine, was at no time complied with at this particular place. He was as familiar with the facts in that regard as any one could be, and as able to appreciate the increased hazard resulting from neglect to put a light on the front car of a loaded train at this point, when the motor was detached to take the crossover to the other track.
As respects the right to plead assumption of risk in such a case, I do not see that there is any distinction between disregard by the employer of a common-law duly and disregard of a statutory duty. The employe’s knowledge of the default and of the added danger therefrom is clearly a fact, or question of fact, which depends in no wise upon the nature of the default, and if that fact is available as a defense in the one case, as is conceded, why should it not also he available in the other? The majority opinion says because “to make out its defense of assumption of risk the defendant must assert'as one of its elements its own violation of a penal statute.” Rut in precisely the same sense the defendant “must assert” its own dereliction, as an element of the defense of assumed risk, when the negligence charged is the violation of a common law duty. If this defense rests at all upon the admission of wrongdoing, why should it be taken away by admission of failure to comply with a statute, and not taken away by admission of failure to comply with a plain and definite common-law obligation? But I venture the belief that the answer of the majority involves a misconception. To my mind the defense of assumption of risk is no more based upon acknowledgment of fault than is the defense of contributory negligence, which admittedly may he interposed although the cause of action sued on is the violation of a penal statute. The latter defense rests upon the employé’s acts, the former upon his knowledge, but neither of them depends upon the assertion of a breach of duty. What the defendant in this case says is that Ross had full knowledge of the fact upon which its negligence is predicated, namely, the habitual omission of a light on the forward car, when a train arrived at the place in question and the motor was detached for the purpose of pushing the cars up the incline; that he was at all times cognizant of whatever danger resulted from that omission; and that he was tlierefore chargeable with assuming the risk of which he was perfectly aware. On the undisputed proofs of record, I am of opinion that the defense of as*376sumption of risk was as Valid and legitimate in this case as was the defense of contributory negligence.
Moreover, as the jury might well have found, Ross himself constantly violated a Virginia statute, with the knowledge and consent of defendant, by entering the mine through the drift mouth instead of going in by the “good road” provided for that purpose. ' We have, then, this rather peculiar, if not illogical, situation, that the suit for causing the death of Ross is not barred or the right of recovery in the least impaired by the circumstance that he put himself in a place of danger in violation of one law of the state, because his violation thereof was known and assented to by the defendant, yet its violation of another law of the state, though such violation was known and assented to by Ross, operates nevertheless to destroy a defense long recognized and upheld in negligence cases.
But I refrain from further discussion of a question upon which volumes have been written and courts of high standing are hopelessly divided. The opposing views are well illustrated by the Narramore Case, 96 Fed. 298, 37 C. C. A. 499, 48 L. R. A. 68, and the Norgate Case, 141 Fed. 247, 72 C. C. A. 365, 6 L. R. A. (N. S.) 981, 5 Ann. Cas. 448. Believing the later case, to which I can add nothing, to be the better reasoned, I think it should be followed until the Supreme Court otherwise decides.
It goes without saying that the enactment which imposes a duty upon the employer may provide that its nonobservance shall deprive the employer of the defense of assumed risk, or for that matter of the defense of contributory negligence. Numerous examples of this appear in recent legislation, both federal and state. And it is conceivable, though I know of no instance, that a statute could be so framed as to effect that result by necessary and unavoidable implication. It is also well settled that the construction of such a statute by the highest court of the enacting state must be followed by the federal courts in cases arising in that state. Columbia Box Co. v. Saucier, 213 Fed. 310, 129 C. C. A. 656. But the instant case belongs to none of these classes. The Virginia Supreme Court of Appeals has not passed upon the provision under revifew; and there is nothing in its language, as I read it, which indicates an intent to deprive the offending employer of any defense he might otherwise assert, or to subject him to any different penalty than that fixed by its terms. The statute itself prescribes the method of its enforcement, and in my judgment it is not for the courts to say that other and unexpressed consequences shall follow its violation. I must therefore vote to reverse the judgment for error in excluding the defense of assumption of risk. Upon the issue of contributory negligence I express no opinion.